ORDER

WHEREAS, the Honorable Gordon W. Shumaker, Second Judicial District Judge, was appointed on July 13, 1993 to hear and decide all matters in the above-noted Minnesota Silicone Implant Litigation; and
WHEREAS, the Honorable Gordon W. Shumaker has been appointed to the Minnesota Court of Appeals and will be taking office on January 6,1998; and
WHEREAS, the court has determined that interests of the parties and the judiciary are furthered by a uniform and coordinated system of litigation management to properly allocate limited court facilities, resources and personnel;
NOW, IT IS HEREBY ORDERED that, pursuant to Minn.Stat. § § 480.16 and 2. 724, the Honorable Michael Monahan, of the Second Judicial District, having consented, be appointed to succeed the Honorable Gordon W. Shumaker, to hear and decide all matters, including pretrial and trial proceedings, in any pending or future actions from so-called “silicone implant” procedures — the manufacture, distribution or use of the products.
BY THE COURT:
/a/ AM. Keith A.M. Keith Chief Justice